Citation Nr: 1604688	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether referral for an extraschedular rating for chronic onychomycosis is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active  duty from February 1977 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In a June 2015 decision, the Board, in part, determined that referral of the Veteran's claim of entitlement to an increased rating for chronic onychomycosis for extraschedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) was not warranted.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, a Joint Motion for Partial Remand (JMPR) was filed by the parties and subsequently granted by the Court.  Pursuant to the JMPR, the Court vacated the portion of the Board's June 2015 decision that denied entitlement to referral for an extraschedular rating for chronic onychomycosis and remanded the matter to the Board for further proceedings consistent with the JMPR.  See 38 U.S.C.A. § 7252(a) (West 2014).

The Board notes that the JMPR did not identify any error with the Board's schedular analysis, and therefore this portion of the Board's decision remains in effect and need not be discussed.

In June 2015, the Board remanded for evidentiary development the issue of entitlement to service connection for a right shoulder disability.  This issue has not yet been readjudicated by the Agency of Original Jurisdiction (AOJ), and is therefore not before the Board at this time.


FINDING OF FACT

The Veteran's chronic onychomycosis symptoms are not so exceptional or unusual that referral for extraschedular consideration is required.


CONCLUSION OF LAW

Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  In this case, the Veteran's claim for an increased rating arises from his disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Consequently, further discussion of the VCAA's notice requirements with regard to the claim on appeal is unnecessary.  In May 2014, the Veteran was provided a copy of the JMPR.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  Specifically, VA has obtained all identified private medical records, as well as VA outpatient records and service treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  In addition, VA has afforded the Veteran multiple medical examinations relating to his claim.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the Veteran's functional impairment based on findings and medical principles.  The Board finds that the examinations of record are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran presented testimony at a Board hearing in February 2015.  During the hearing, the undersigned VLJ clarified the issue and explained the basis for rating disabilities.  The Veteran's functional impairment and manifestations were addressed, and he was provided an opportunity to submit additional evidence.  The actions of the VLJ supplement the VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran claims that he is entitled to referral for consideration for an extraschedular rating for his service-connected chronic onychomycosis.

As noted above, in its June 2015 decision, the Board found that the Veteran's increased rating claim for chronic onychomycosis need not be referred for an extraschedular rating.  In the October 2015 JMPR, the parties agreed that the Board failed to provide adequate reasons and bases for its determination that referral for extraschedular evaluation under 38 C.F.R. § 3.321 was not warranted.  Specifically, the parties stated that "the Board failed to consider Appellant's pain and, therefore, erred when it found that Appellant's symptomatology is contemplated by the rating criteria."

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.

First, the Board must determine whether the schedular rating adequately contemplates the severity and symptomatology of the Veteran's disability picture.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine "whether the claimant's exceptional disability picture exhibits other related factors . . . such as marked interference with employment or frequent periods of hospitalization."  Id. at 15-16.

If the first two inquiries are met, the third step is to refer the case to the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Veteran's chronic onychomycosis is rated by analogy under Diagnostic Code 7899-7806, which pertains to dermatitis or eczema.  38 C.F.R. 4.118.  The criteria provided under Diagnostic Code 7806 contemplate the percentage of total body area affected, as well as the type of medication or therapy required for treatment.  His current noncompensable rating contemplates skin symptoms where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  See id.

In the JMPR, the parties requested that the Board address the Veteran's reports of "painful toenails with ambulation (walking) or at rest, and pain on palpitation."  The JMPR further noted that "the applicable diagnostic codes do not appear to contemplate the pain associated with Appellant's skin disorder."  Since the Veteran's complaints of painful toenails with ambulation or at rest and pain on palpitation are not contemplated under the ratings criteria, the Board will address the second and third questions posed by Thun.

Upon review, the Board finds that the weight of the evidence is against a finding of any of the related factors referred to in the regulation, such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his chronic onychomycosis (or any associated symptoms, including pain), and the Veteran does not appear to contend otherwise.  During his Board hearing, he testified that his toenails are thick, painful, and hard to cut, but did not allege ever being hospitalized for these symptoms.  The documented medical evidence likewise reflects no history of hospitalizations.  In short, there is simply no evidence of frequent hospitalizations related to the Veteran's chronic onychomycosis.

The evidence is also against a finding that the Veteran's chronic onychomycosis resulted in marked interference with employment.  The Veteran is currently retired, but was employed as a schoolteacher as recently as 2014.  He has complained, in various statements, that his toenails are yellow and black and thick, that they produce an unpleasant smell, and that he feels a stinging pain under the toenails while walking.  He has reported being unable to wear shoes that press on his toes and having to wear socks that padded the toenails.  In his February 2013 substantive appeal, he indicated that these symptoms "hindered my quality of life."

The Board accepts that the Veteran's chronic onychomycosis with associated toenail pain impacts his ability to work; however, he has never contended that these symptoms caused him to miss substantial periods of work or otherwise have a marked impact on his employment.  Moreover, the objective medical evidence is inconsistent with the Veteran's chronic onychomycosis being productive of marked interference with employment.  On VA examination in June 2010, the examiner noted that the Veteran's toenail symptoms did not limit the Veteran's daily activities or cause any loss of function.  In September 2011, another VA examiner also indicated that his onychomycosis had no impact on his ability to work.  In April 2014, a VA podiatry evaluation revealed that the Veteran was employed as a teacher despite bilateral foot pain (some of which was attributable to his pes planus disability).  The weight of the evidence is therefore against a finding of marked interference with employment.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.

In sum, there is no indication in the record of an exception of unusual disability picture associated with the Veteran's chronic onychomycosis, to include painful toes, or of any other reason why an extraschedular rating should be assigned.  The Board therefore has determined that referral of this matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Referral for an extraschedular rating for chronic onychomycosis is not warranted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


